DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/21/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: the text in the Tables (See f.e., Table 1.) is blurry.  

    PNG
    media_image1.png
    315
    699
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "cold" in Claim 1, line 2 is a relative term which renders the claim indefinite.  The term "cold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a starch as being cold water swellable while another could interpret the same starch as not being cold water swellable.
Claim 2 recites the limitation "the percentage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth a “percentage”.
Claim 2 recites the limitation "the total mass" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth a “total mass”.
Claim 3 recites the limitation "the percentage of swollen particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth a "percentage of swollen particles".
Claim 3 recites the limitation "the total mass" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth a “total mass”.
Claim 4 recites the limitation "the percentage of swollen particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth a "percentage of swollen particles".
Claim 4 recites the limitation "the total mass" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth a “total mass”.
Claim 5 recites the limitation "the percentage of all particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth a "percentage of all particles".
Claim 5 recites the limitation "the swollen particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth "swollen particles".
Claim 5 recites the limitation "the total mass" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth a “total mass”.
Claim 6 recites the limitation "the percentage of all particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth a "percentage of all particles".
Claim 6 recites the limitation "the swollen particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously set forth "swollen particles".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. (JP 2017123817).
Regarding Claim 1, Masaki (‘817) teaches an acidic liquid seasoning (See Abs., p. 5, l. 1+, p. 10, l. 9+.) comprising: a crushed plant material (See Abs., p. 5, l. 1+.); a gum (See p. 10, l. 33+.); a cold water swellable starch (See p. 10, l. 32+.); and a vinegar  (See p. 10, l. 30+.) wherein the acidic liquid seasoning has (A) a viscosity at 20 oC. of between 500 mPas and 10000 mPas  (See p. 10, l. 10+.), however, fails to expressly disclose (B) a dissociated acetic acid concentration of 0.16% by mass or less.
However, in view of Applicant’s Specification (See paras. [0044]-[0045], Table 1, and Table 2.) 

    PNG
    media_image2.png
    566
    695
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    339
    685
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    817
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    160
    820
    media_image5.png
    Greyscale

the dissociated acetic acid concentration is a value calculated with the pH and acetic acid concentration, and it is understood that the dissociated acetic acid concentration satisfies the claimed range specified by claim 1 of the application when the pH is 3.20-4.00 and the acetic acid concentration is 0.75 mass%.  Thus, it would have been obvious and within the skill set of a person having ordinary skill in the art could easily obtain a liquid-form condiment that indicates the dissociated acetic acid concentration prescribed in the application by adjusting the pH value of the liquid-form condiment described in Masaki (‘817). 
Furthermore, Applicant’s Specification (See Table 3.) 

    PNG
    media_image6.png
    101
    815
    media_image6.png
    Greyscale


Regarding Claim 2, Masaki (‘817) teaches wherein the percentage of particles of the cold water swellable starch which pass a 4-mesh sieve but remain on a 100-mesh sieve is 0.5% by mass or more relative to the total mass of the acidic liquid seasoning (See Abs., p. 3, l. 33+.).
Regarding Claim 3, Masaki (‘817) teaches wherein the percentage of swollen particles of the crushed plant material which remain on a 100-mesh sieve is between 0.2% and 60% by mass relative to the total mass of the acidic liquid seasoning (See Abs., p. 3, l. 33+.).
Regarding Claim 4, Masaki (‘817) teaches wherein the percentage of swollen particles of the crushed plant material which pass a 9-mesh sieve but remain on a 100-mesh sieve is between 0.2% and 50% by mass or less relative to the total mass of the acidic liquid seasoning (See Abs., p. 3, l. 33+.).
Regarding Claim 5, Masaki (‘817) teaches wherein the percentage of all particles excluding the swollen particles of the cold water swellable starch which remain on a 100-mesh sieve is between 0.2% and 60% by mass relative to the total mass of the acidic liquid seasoning (See Abs., p. 3, l. 33+.).
Regarding Claim 6, Masaki (‘817) teaches wherein the percentage of all particles excluding the swollen particles of the cold water swellable starch which pass a 9-mesh sieve but remain on a 100-mesh sieve is between 0.2% and 50% by mass relative to the total mass of the acidic liquid seasoning (See Abs., p. 3, l. 33+.).
Regarding Claim 7, Masaki (‘817) teaches wherein the crushed plant material is a paste or puree of plant-derived foodstuff (See Abs., p. 3, l. 17+, p. 5, l. 1+, p. 10, l. 19+.).
Regarding Claim 8, Masaki (‘817) teaches the seasoning discussed above, however, fails to expressly disclose wherein the crushed plant material is derived from one or more selected from the 
It would have been obvious and within the skill set of a person having ordinary skill in the art to select any material that satisfies the subjective preference of a consumer.
Regarding Claim 9, Masaki (‘817) teaches wherein the gum is one or more selected from xanthane gum, locust bean gum, tamarind seed gum, and starch (See p. 10, l. 32+.).
Regarding Claim 10, Masaki (‘817) teaches the seasoning discussed above, however, fails to expressly disclose which has a pH of between 2.2 and 4.8.
In view of Applicant’s Specification (See paras. [0044]-[0045], Table 1, and Table 2.) the dissociated acetic acid concentration is a value calculated with the pH and acetic acid concentration, and it is understood that the dissociated acetic acid concentration satisfies the range specified by claim 1 of the application when the pH is 3.20-4.00 and the acetic acid concentration is 0.75 mass%.  Thus, it would have been obvious and within the skill set of a person having ordinary skill in the art could easily obtain a liquid-form condiment that indicates the dissociated acetic acid concentration prescribed in the application by adjusting the pH value of the liquid-form condiment described in Masaki (‘817). Furthermore, the sizes and processing methods of raw materials, such as ingredients, are a matter to be adjusted, as appropriate, by a person skilled in the art.
Furthermore, Applicant’s Specification (See Table 3.) indicates that, when the dissociated acetic acid concentration satisfies the prescribed value, excellent defoaming occurs after shaking and an exceptional color tone is indicated. However, it is not particularly remarkable and unpredictable by a person skilled in the art in comparison to the liquid-form condiment described by Masaki (‘817).
Regarding Claim 11, Masaki (‘817) teaches the seasoning discussed above, however, fails to expressly disclose which has an acetic acid concentration of 0.1% by mass or more.
It would have been obvious and within the skill set of a person having ordinary skill in the art to select an effective amount that satisfies the subjective preference of a consumer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
December 22, 2021